UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1TO Commission File Number001-36431 Alder BioPharmaceuticals, Inc. (Exact name of Registrant as specified in its Charter) Delaware 90-0134860 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 11804 North Creek Parkway South
